In a matrimonial action the appeal is from an order (1) denying motion to punish respondent for contempt of the final judgment; (2) amending the judgment by eliminating the provision for alimony and increasing the award for support of the two children of the parties; and (3) directing appellant to submit an affidavit stating the date of her remarriage so that payments made thereafter may be computed and credited on account of support of the children. Order affirmed, without costs. No opinion. Nolan, P. J., Carswell, Adel, MaeCrate and Schmidt, JJ., concur.